Exhibit 10.1

 



DATED 11 JANUARY 2019

 

 

 

 

 

SECOND AMENDING AGREEMENT TO

THE SHARE SALE AGREEMENT FOR THE ENTIRE ISSUED SHARE CAPITAL OF TD HOLDINGS
LIMITED AND

THE SECURED PROMISSORY NOTE

 




 

 

 

 

 

 

 




Gray Corporate Law Limited

Unit 1, 6-8 London Street, Sydney NSW 2042 Australia

 

 

 

 



   

 

 

THIS AGREEMENT is made on 11 January 2019

 

BETWEEN

 

(1)GROM SOCIAL ENTERPRISES, INC. a company incorporated in the State of Florida,
the United States of America (formerly known as GROM HOLDINGS INC.), and having
its principal office at 2060 NW Boca Raton Boulevard, Suite #6 Boca Raton
Florida 33431 (“Buyer”);

 

(2)WAYNE EDWARD DEARING of 12 Zinia Street, Valle Verde 2, Brgy Ugong, Pasig
City 1605, DAVID ARDEN PEABODY of 4 Banaba Rd Bgy, Forbes Park, Forbes Park
South, Makati City, Philippines and MICHAEL ALLARDICE GORDON HISCOCK of 85
Wanganella Street, Balgowlah 2093, Sydney, Australia (collectively the
“Sellers”);

 

WHEREAS

 

(A)The Buyer and the Sellers entered into an agreement dated 20 June 2016 for
the sale and purchase of the entire issued share capital of TD Holdings Limited
(“Original Agreement”).

 

(B)The Original Agreement was amended on 1 January 2018.

 

(C)The Buyer has requested an extension of the date of repayment of the Secured
Promissory Note, to which the Sellers have agreed.

 

(D)The Buyer and the Sellers now wish to amend the terms and conditions of the
Original Agreement and the Secured Promissory Note by entering into this
Agreement.

 

IT IS AGREED as follows:

 

1.Definitions

 

1.1In this Agreement, the following words and expressions shall have the
following meanings unless the context otherwise requires:

 

Agreement means this Agreement.

 

First Amendment Agreement means the agreement entered into between the Sellers
and the Buyers dated 1 January 2018 amending the terms and conditions of the
Original Agreement and the Secured Promissory Note.

 

Group Profit Share means a share in the retained earnings of the Group, required
without restriction or condition by the Sellers to be calculated and paid
monthly in arrears by the Buyers in accordance with the Sellers payment
instructions after making prudent provision for:

 

(a)The working capital requirements of the Group; 

 

(b)The capital expenditure requirements of the Group;

 

(c)In both cases cognisant of the Sellers’ plans to perform the EBITDA targets
set out in the Earnout Payments; and

 

(d)If the Sellers have concerns around the way in which the Buyers have dealt
with items in paragraphs (a), (b) and (c) above, the Sellers may refer their
concerns to an Expert for determination under clause 27 of the Original
Agreement.

 

 

 

 



 2 

 

 

Original Agreement means the agreement entered into between the Sellers and the
Buyer dated 20 June 2016 for the sale and purchase of the entire issued share
capital of TD Holdings Limited.

 

Secured Promissory Note means the loan note created by the Sellers and the Buyer
dated 16 June 2016 to give effect to the Buyer Notes referred to in the Original
Agreement.

 

2.Interpretation

 

2.1In this Agreement, unless the context otherwise requires:

 

(a)defined words used in this Agreement shall have the meaning ascribed to them
in the Original Agreement and the Secured Promissory Note both as amended by the
First Amendment Agreement;

 

(b)references to times of day are, unless the context otherwise requires, to
Hong Kong time and references to a day are to a period of twenty-four hours
running from midnight on the previous day;

 

(c)any amount expressed to be in $ or dollars, shall be to the lawful currency
of the United States of America;

 

(d)the index, headings and any descriptive notes in brackets following
references to statutes in this Agreement are for convenience only and shall not
affect its construction or interpretation;

 

(e)references to Clauses, Recitals or Schedules are to clauses of and recitals
and schedules to this Agreement and references in a Schedule or a part of a
Schedule to a paragraph are to a paragraph of that Schedule or that part of that
Schedule;

 

(f)all Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined herein shall have the meaning as defined in this Agreement;

 

(g)use of the singular shall include the plural and vice versa, and the use of
any gender shall include all other genders;

 

(h)references to any document in the agreed form means in a form agreed by the
parties and for the purposes of identification initialled by each party;

 

(i)a party means a party to this Agreement and includes its permitted assignees
and successors in title and, in the case of an individual, his estate and
personal representatives;

 

(j)a Person shall include any individual, firm, company, state or agency of the
state or any association or partnership or other body or entity (wherever and
howsoever incorporated or established), and in each case, vice versa;

 

(k)includes or including shall mean including without limitation;

 

(l)general words shall not be given a restrictive meaning;

 

(m)writing or written includes faxes and any non-transitory form of visible
reproduction including e-mail;

 

 

 

 



 3 

 

 

(n)The words “hereof,” “herein,” “hereto” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

(o)the captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof.

 

(p)unless the context of this Agreement clearly requires otherwise, the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or."

 

(q)a rule of construction does not apply to the disadvantage of a party because
the party was responsible for the preparation of this Agreement or any part of
it; and

 

(r)where any agreement, acknowledgement, covenant, representation, warranty,
indemnity, undertaking, obligation or liability is expressed to be made,
undertaken or given by two or more persons their liability shall be deemed to be
joint and several.

 

3.Agreement to Amend

 

3.1This Agreement and each of its terms and conditions, is an amendment to the
Original Agreement and the Secured Promissory Note, and are deemed to be
included where relevant in the terms and conditions of the Original Agreement
and the Secured Promissory Note. To the extent that there is an in consistency
between a term or a condition in this Agreement and the Original Agreement or
the Secured Promissory Note, this Agreement will prevail.

 

3.2The Sellers agree to amend the Original Agreement and the Secured Promissory
Note by extending repayment of the Buyer Notes from the third anniversary of the
Closing Date to 2 April 2020 in consideration for the following:

 

(a)Receipt of 800,000 Buyer Shares immediately upon execution of this Agreement
by all parties in accordance with each of the Buyer’s instructions;

 

(b)Amendment of the Earnout Payment, from the date hereon, to 50 percent cash
(clause 5.2(a) of the Original Agreement) and 50 percent Buyer Shares (clause
5.2(b) of the Original Agreement);

 

(c)If the Secured Promissory Note is not repaid by 2 July 2019, without
prejudice to the Sellers rights to enforce, and in no way to be interpreted as a
waiver of, an Event of Default under the Secured Promissory Note, the
Consideration is to be increased by payment to the Sellers of the Group Profit
Share, which for the avoidance of doubt commences on, and includes all Group
Profit Share earned from, 3 July 2019 to the date that the Secured Promissory
Note is paid in full;

 

(d)If the Secured Promissory Note is not repaid by 2 July 2019, the following
additional covenants are hereby provided by the Buyer to the Sellers while all
amounts payable under the Original Agreement and the Secured Promissory Note
remain unpaid, the following covenants are hereby deemed to be provided by the
Buyer to the Seller on 3 July 2019:

 

-No Management Fee shall be paid to the Buyer as is provided for in the Original
Agreement;

 

-No directors’ fees or any reimbursement in directors costs, shall be paid to
any director of a Group company, except for fees and expenses claims of Dearing;

 

-No distribution of cash, payment of fees, in whatever form, from the Group to
the Buyer or any Affiliate of the Buyer;

 

 

 

 



 4 

 

 

-No payment, or assumption, by the Group of any liability (actual or contingent)
of the Buyer or any Affiliate of the Buyer.

 

-Any action similar to the above where the Group is incurring a debit to the
credit of the Buyer or any affiliate of the Buyer.

 

(e)The Secured Promissory Note is convertible into Buyer Shares at the option of
each of the Sellers (Option) where;

 

-The Buyer Shares may be freely sold pursuant to an available exemption from the
registration requirement of the Securities Act of 1933, as amended;

 

-The Option conversion price shall be US$0.27 per Buyer Share;

 

-The Option conversion rights are exercisable at any time by a Seller notifying
the Buyer in writing prior to repayment in full of the Secured Promissory Note;

 

-The Option conversion may, at the election of a Seller, be in full or in part;

 

-The Option right to covert expires on repayment in full of the Note where the
Buyer must give the Sellers one months prior notice in writing of repayment in
full (Repayment Notice) to allow the Sellers time to assess exercise of the
Option; and

 

-A Seller who elects to convert must notify the Buyer within two weeks of
receipt of a Repayment Notice and notify the Buyer of the shareholder details.

 

4.Confidentiality

 

4.1The parties undertake to keep confidential the terms of this Agreement and
all information about each other, and will ensure that the same level of
confidentiality binds its employees, agents and advisors.

 

4.2The parties shall be entitled to disclose the information where:

 

(a)Information becomes public knowledge other than as a direct or indirect
result of the information being disclosed in breach of this Agreement;

 

(b)The parties agree in writing that such information is not confidential; and

 

(c)The disclosure is required by law, or by a regulatory body, tax authority or
securities exchange.

 

5.Assignment

 

5.1This Agreement shall be binding on and shall enure for the benefit of the
successors in title of each party.

 

5.2No party shall be entitled to assign the benefit of any rights under this
Agreement without the prior written consent of the other parties, such consent
not to be unreasonably withheld.

 

 

 

 



 5 

 

 

6.Further Assurance

 

Each party shall execute or procure that any necessary third party shall execute
all such documents and/or do or procure the taking of such steps as the other
party shall after Closing reasonably require in order to give effect to this
Agreement (and any document entered into pursuant to it) and to give each party
the full benefit of the provisions of such documents.

 

7.Waiver, Variation and Release

 

7.1No failure or delay by a party in exercising any claim, remedy, right, power
or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any claim, remedy, right, power or privilege
preclude any further exercise of any other claim, right, power or privilege.

 

7.2No variation of this Agreement shall be effective unless it is agreed in
writing and executed by each party.

 

8.Costs

 

The Buyer shall pay the Sellers legal costs relating to this Agreement of
US$7,500.

 

9.Counterparts

 

This Agreement may be entered into in two or more counterparts, and by the
parties to it on separate counterparts, but shall not be effective until each
party has executed at least one counterpart, and each counterpart, when executed
and delivered shall be an original, and all counterparts shall together
constitute one and the same document.

 

10.Invalidity

 

Each of the provisions of this Agreement shall be read and construed
independently of the other provisions as entirely separate and is severable. If
any provision (or part thereof) is found by any court or competent authority to
be illegal, invalid or unenforceable in any jurisdiction, that provision (or
part thereof) shall be deemed not to be part of this Agreement and shall not
affect the continuation in force of the remainder of this Agreement.

 

11.Third Party Rights

 

This Agreement and the documents referred to in it are made for the benefit of
the parties to them and their successors and permitted assigns, and are not
intended to benefit, or be enforceable by, anyone else.

 

12.Governing Law and Jurisdiction

 

12.1This Agreement and any dispute claim or obligation (whether contractual or
non-contractual) shall be governed by and construed in all respects in
accordance with the law of Hong Kong.

 

12.2The parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of Hong Kong in relation to any dispute, claim or obligation (whether
contractual or non-contractual) arising out of or in connection with this
Agreement or the legal relationships established by it.

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF THIS AGREEMENT has been executed by the parties

 



EXECUTED by GROM SOCIAL ENTERPRISES, INC.
)   in accordance with its constituting )   documents and the laws by which it
is governed by: )     )       Darren Marks     Chief Executive Officer,
President     and Chairman                 Mel Leiner     Chief Operating
Officer, Executive
VicePresident, Chief Financial Officer,
Secretary and Director   )   EXECUTED by WAYNE EDWARD DEARING )   in the
presence of: )     )     )   Signature of Witness   Wayne Edward Dearing      
Name of Witness                 EXECUTED by DAVID ARDEN PEABODY )   in the
presence of: )     )     )     )   Signature of Witness   David Arden Peabody  
    Name of Witness                 EXECUTED by MICHAEL ALLARDICE GORDON )  
HISCOCK in the presence of: )     )     )   Signature of Witness ) Michael
Allardice Gordon Hiscock       Name of Witness    

 

 

 

 

 



 7 

 



     